EXHIBIT 10.68

 

AGREEMENT AND AMENDMENT, dated as of December 8, 2004 (this “Thirteenth
Amendment”), among FIBERNET OPERATIONS, INC., a Delaware corporation
(“FiberNet”), DEVNET L.L.C., a Delaware limited liability company (“Devnet” and,
together with FiberNet, the “Borrowers”), FIBERNET TELECOM GROUP, INC. (the
“Parent”) and the financial institutions party to the Credit Agreement (as
defined below) as lenders (collectively, the “Lenders”), to (i) the AMENDED AND
RESTATED CREDIT AGREEMENT, dated as of February 9, 2001 (the “Credit
Agreement”), among the Borrowers, the Lenders, DEUTSCHE BANK AG NEW YORK BRANCH,
as administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), TD SECURITIES (USA) INC., as syndication agent for the Lenders, and
WACHOVIA INVESTORS, INC., as documentation agent for the Lenders and (ii) the
AMENDED AND RESTATED PARENT GUARANTY AGREEMENT, dated as of February 9, 2001
(the “Parent Guaranty”) by FIBERNET TELECOM GROUP, INC. in favor of the
Administrative Agent for the benefit of each of the Secured Parties.

 

RECITALS

 

WHEREAS, the Borrowers wish to make certain amendments to the Credit Agreement,
and the Parent wishes to make certain amendments to the Parent Guaranty, which
are more particularly described herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

 

ARTICLE I.

DEFINITIONS

 

Capitalized terms used but not otherwise defined herein shall have the meanings
given to such terms in the Credit Agreement.

 

ARTICLE II.

AMENDMENTS

 

Section 2.01 Definitions.

 

The following defined terms are added to Section 1.1 of the Credit Agreement in
their proper alphabetical order:

 

“CEC” means Consolidated Edison Communications Holding Company, Inc.

 

“CEC Stock Purchase Agreement” means the Stock Purchase Agreement, dated as of
December 3, 2004 among Consolidated Edison, Inc. and the Parent.

 



--------------------------------------------------------------------------------

“CEC Transaction Equity” means the issuance of preferred stock by the Parent,
which shall result in Net Proceeds of not less than $37,000,000 and which shall
be used solely to consummate the purchase of CEC pursuant to the CEC Stock
Purchase Agreement.

 

Section 2.02 Definition of Change in Control.

 

The definition of “Change in Control” is amended by (i) deleting the word “or”
which appears immediately before the words “the Bank One” in the twenty-sixth
line thereof and replacing such “or” with a comma “,” and (ii) inserting the
words “or the CEC Transaction Equity” after the words “Common Stock Conversion”
in such twenty-sixth line.

 

Section 2.03 Prepayments Due to Issuance of Debt or Equity.

 

Section 2.5.B.(iii)(d) of the Credit Agreement is amended by (i) deleting the
word “and” which appears immediately before clause (xiii), (ii) adding a comma
(“,”) immediately before clause (xiii) and (iii) adding the following clause
(xiv) immediately prior to the words “in each case to prepay the Loans or
permanently reduce the Commitments hereunder”:

 

“, (xiv) such Net Proceeds received in respect of the CEC Transaction Equity,”

 

Section 2.04 Business Plan.

 

Section 5.3 of the Credit Agreement is amended by inserting the words “(or at
least 10 Business Days prior to the consummation of the transactions
contemplated by the CEC Stock Purchase Agreement)” immediately after the words
“Within 30 days after the end of each Fiscal Year” in the first line thereof.

 

Section 2.05 Use of Proceeds.

 

Section 5.12 of the Credit Agreement is amended by adding the word “,
Connecticut” immediately following the word “New Jersey” and prior to the word
“, Chicago” (i) in the ninth line thereof and (ii) in the fifteenth line
thereof.

 

Section 2.06 Nature of Business.

 

Section 6.15 of the Credit Agreement is amended by adding the word “,
Connecticut” immediately following the word “Chicago” and prior to the words
“and Los Angeles” in the fifth line thereof.

 

Section 2.07 Pledged Accounts.

 

Section 6.19 of the Credit Agreement is amended by) deleting the word
“depository” in the second line thereof and replacing it with the word
“deposit”.

 

Section 2.08 Key Officer.

 

Section 7.20 of the Credit Agreement is amended by (i) deleting the words “Chief
Executive Officer” in the second and third lines thereof and replacing them in
each case with the

 

2



--------------------------------------------------------------------------------

words “Chairman of the Board” and (ii) deleting the words “executive management”
in the fourth line thereof.

 

Section 2.09 Contracts.

 

Section 4.1 of the Parent Guaranty is amended by adding the following proviso
prior to the period “.” at the end thereof:

 

“provided, however, that the Parent may enter into and consummate the
acquisition contemplated by the CEC Stock Purchase Agreement.”

 

Section 2.10 Equity Document Notices.

 

The Parent Guaranty is amended by inserting the following Section 4.3
immediately after Section 4.2 thereof:

 

“Section 4.3 Equity Document Notices.

 

Promptly upon receipt or issuance thereof, the Guarantor shall provide to the
Administrative Agent copies of any notices received or given by the Guarantor
under the terms of any of the Registration Rights Agreement, dated as of
December [        ], 2004, by and among the Guarantor and the Initial Investors
party thereto (as defined therein); the Securities Purchase Agreement, dated as
of December [        ], 2004, by and among the Guarantor and the Purchasers
party thereto (as defined therein); the Stock Purchase Warrant, dated
[                    ], by the Guarantor; or the Certificate of Designation,
Preferences and Rights of Series K Convertible Preferred Stock of FiberNet
Telecom Group, Inc., dated as of [                    ], 2004, by the
Guarantor.”

 

ARTICLE III.

MISCELLANEOUS

 

Section 3.01 Execution of this Thirteenth Amendment; Effectiveness.

 

This Thirteenth Amendment is executed and shall be construed as an amendment to
the Credit Agreement and the Parent Guaranty, and, as provided in the Credit
Agreement and the Parent Guaranty, respectively, this Thirteenth Amendment forms
a part of each such agreement to the extent applicable thereto. This Thirteenth
Amendment shall be effective only upon the execution of the CEC Stock Purchase
Agreement in form and substance reasonably satisfactory to the Administrative
Agent and the delivery of such fully executed document to the Administrative
Agent, provided, that notwithstanding such effectiveness, unless (a) the
transactions contemplated by the CEC Stock Purchase Agreement to occur at
Closing (as defined therein) have been consummated by June 15, 2005, (b) the
amount required to fund the acquisition contemplated by the CEC Stock Purchase
Agreement does not exceed $37,000,000 as adjusted pursuant to Section 3.3 of the
CEC Stock Purchase Agreement, and comes only from proceeds received by the
Parent as a result of the issuance of its preferred stock pursuant to a

 

3



--------------------------------------------------------------------------------

Securities Purchase Agreement among the Parent and the “Purchasers” party
thereto, in form and substance substantially similar to the version provided to
the Lenders on the date hereof, and (c) after giving effect to the Closing (as
defined in the CEC Stock Purchase Agreement), CEC shall either be merged with
and into one of the Borrowers or become a Subsidiary of one of the Borrowers
(and the requirements of Section 6.5B of the Credit Agreement shall have been
satisfied with respect thereto), then this Thirteenth Amendment shall be void
and all of the amendments set forth above shall have no further effect.

 

Section 3.02 Representations and Warranties.

 

Each of the Borrowers and the Parent hereby represents and warrants to the
Administrative Agent and the Lenders that (a) all consents, approvals and
authorizations necessary for its execution, delivery and performance of this
Thirteenth Amendment have been obtained or made and (b) this Thirteenth
Amendment has been duly executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms.

 

Section 3.03 Waiver.

 

This Thirteenth Amendment is made in amendment and modification of, but not
extinguishment of, the obligations set forth in the Credit Agreement, the Parent
Guaranty and the other Loan Documents and, except as specifically modified
pursuant to the terms of this Thirteenth Amendment, the terms and conditions of
the Credit Agreement, the Parent Guaranty and the other Loan Documents remain in
full force and effect. Nothing herein shall limit in any way the rights and
remedies of the Administrative Agent and the Lenders under the Credit Agreement,
the Parent Guaranty and the other Loan Documents. The execution and delivery by
the Lenders of this Thirteenth Amendment shall not constitute a waiver,
forbearance or other indulgence with respect to any Potential Event of Default
or Event of Default now existing or hereafter arising.

 

Section 3.04 Counterparts; Integration; Effectiveness.

 

This Thirteenth Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Thirteenth Amendment and any agreements referred to herein
constitute the entire contract among the parties hereto relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. In addition to the
requirements set forth above in Section 3.01, this Thirteenth Amendment shall
become effective when it shall have been executed by each of the Borrowers and
each of the Lenders, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and, subject to and in accordance with Section
9.16 of the Credit Agreement, their respective successors and assigns. Delivery
of an executed counterpart of a signature page of this Thirteenth Amendment by
telecopy shall be as effective as delivery of a manually executed counterpart of
this Thirteenth Amendment.

 

4



--------------------------------------------------------------------------------

Section 3.05 Severability.

 

Any provision of this Thirteenth Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality or enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 3.06 Governing Law.

 

THIS THIRTEENTH AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW
PROVISIONS THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK.

 

Section 3.07 Headings.

 

Article and Section headings used herein are for convenience of reference only,
are not part of this Thirteenth Amendment and shall not affect the construction
of, or be taken into consideration in interpreting, this Thirteenth Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Thirteenth Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

FIBERNET OPERATIONS, INC. By:    

Name:

   

Title:

    DEVNET L.L.C. By:    

Name:

   

Title:

    FIBERNET TELECOM GROUP, INC. By:    

Name:

   

Title:

   

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK

BRANCH, as a Lender

By:    

Name:

   

Title:

    By:    

Name:

   

Title:

   

WACHOVIA INVESTORS, INC., as a Lender

By:    

Name:

   

Title:

   

IBM CREDIT LLC, as a Lender

By:    

Name:

   

Title:

   

 